UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6790


DARRYL L. COOK,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:14-cv-01169-RMG)


Submitted:   October 19, 2015               Decided:   October 30, 2015


Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl L. Cook, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darryl L. Cook appeals the district court’s order accepting

the   recommendation       of    the    magistrate      judge    and   granting       the

Defendant’s motion to dismiss or for summary judgment in this

action   arising    under       the    Federal   Tort     Claims    Act.       We    have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                          Cook v.

United States, No. 0:14-cv-01169-RMG (D.S.C. May 7, 2015).                            We

dispense   with     oral        argument    because       the    facts     and      legal

contentions   are    adequately         presented    in    the     materials      before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2